Citation Nr: 1820119	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to May 2006 and from January 2009 to September 2009.  He also completed several periods of reserve service.

This issue comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's right ear hearing loss had its onset in service and has continued to the present time.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal linkage between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Certain chronic diseases (among them sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service-connected on a presumptive basis.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303 (b).  Additionally, where a Veteran served ninety days or more of active service, and a "chronic disease" such as SNHL becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.  §§ 1112 , 1113; 38 C.F.R. § 3.307 (a).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Thus, if no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

II.  Analysis

The Veteran contends he is entitled to service connection for his right ear hearing loss.  Service connection has already been established for left ear hearing loss and tinnitus by a decision of the agency of original jurisdiction.

In the instant case, the Veteran's service treatment records (STRs) from his periods of active duty are incomplete and it appears that at least a portion of them, including the Veteran's entrance examination for his first period of active duty, have been lost.  See Administrative Decision received May 20, 2013.  In such circumstances, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  

Since the Veteran was likely provided an entrance examination for his initial period of active duty, and because this record has been lost, resolving all about in favor of the Veteran, the Board finds that the presumption of soundness attaches as to right ear hearing.

The presumption of soundness has not been rebutted.  While there is evidence that the Veteran's right ear hearing loss pre-existed his active duty service, there is not clear and unmistakable evidence that such hearing loss was not aggravated by service.  To the contrary, the STRs that remain note frequent complaint and treatment for bilateral hearing loss.  Moreover, October 2005 STRs include a recommendation that the Veteran be provided hearing aids.  As such, the presumption of soundness is not rebutted in the instant case.

Finally, there is nothing to suggest that the Veteran's current right ear hearing loss is not a continuation of the same right ear hearing loss disease process that the Veteran experienced during service.  Service connection for right ear hearing loss is accordingly granted.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


